The Chancellor.
Parole evidence cannot be received to add to, or vary the terms of a written instrument. It may be introduced for the purpose of showing fraud, or a mistake in drawing the instrument, when the fraud or *524mistake is set forth in the bill, and the relief asked is based upon it; but not otherwise. Wesley v. Thomas, 6 Harr. & John. R. 24. The bill does not charge the note, on which complainant has been sued, is not what it was understood and intended to be when it was executed. There is no allegation it was to have been drawn payable in state scrip, or state warrants, and that these words were left out by mistake, or were omitted in consequence of any fraudulent representation of defendant.
As to the attachment suit, the Court in which it is pending has ample power to protect the rights of the parties, and order a discontinuance on payment of the note.
Injunction dissolved, with $5 costs to defendant.